

116 HR 3728 IH: Fight for a Modern Minimum Wage Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3728IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Rooney of Florida introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to provide for the adjustment of the minimum wage
			 rate and to provide a regional minimum wage option, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fight for a Modern Minimum Wage Act. 2.Amendments to the Fair Labor Standards Act of 1938 (a)Minimum wage rateSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:
				
 (1)except as otherwise provided in this section, not less than— (A)$8.50 an hour, beginning on January 1, 2020; and
 (B)beginning on the date that is 5 years after the date under subparagraph (A), and quinquennially thereafter, the amount determined by the Secretary under subsection (h);.
 (b)Wage rate adjustment and regional minimum wageSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:
				
					(h)
 (1)Not later than 1 year before a new minimum wage rate determined under subsection (a)(1)(B) is to take effect, the Secretary shall determine the minimum wage rate to be in effect pursuant to this subsection for the subsequent 5-year period. The minimum wage rate determined pursuant to this subsection for a year shall be—
 (A)not less than the amount in effect under subsection (a)(1) on the date of such determination; (B)increased from such amount by the annual percentage increase in the Consumer Price Index Research Series Using Current Methods, or its successor publication, as determined by the Bureau of Labor Statistics; and
 (C)rounded to the nearest multiple of $0.05. (2)In calculating the annual percentage increase in the Consumer Price Index Research Series Using Current Methods for the purposes of paragraph (1)(B), the Secretary shall compare such Consumer Price Index Research Series Using Current Methods for the most recent month, quarter, or year available (as selected by the Secretary prior to the first year for which a minimum wage is in effect pursuant to this subsection) with the Consumer Price Index Research Series Using Current Methods for the same month in the last year in which the minimum wage rate under subsection (a)(1) was updated, the same quarter in such year, or such year, respectively.
						(i)
 (1)Notwithstanding subsection (a)(1), the wage rate in effect under subsection (a) for a State or locality shall be the regional minimum wage rate set by the Secretary for such State or locality under paragraph (2) with respect to such State or locality if—
 (A)such State or locality opts for such regional minimum wage rate and notifies the Secretary; and (B)such regional minimum wage rate is not less than the wage rate in effect under subsection (a)(1).
							(2)
 (A)Not later than 1 year before a new minimum wage rate determined under subsection (a)(1)(B) is to take effect, the Secretary shall determine the regional minimum wage rate for each State and locality under this subsection.
 (B)With respect to a State, the regional minimum wage rate shall be equal to— (i)the amount to take effect under subsection (a)(1)(B);
 (ii)adjusted by the percentage difference between the most recent regional price parity with respect to such State and the national price level, published by the Bureau of Economic Analysis of the Department of Commerce; and
 (iii)rounded to the nearest multiple of $0.05. (C)With respect to a locality, the regional minimum wage rate shall be equal to—
 (i)the amount to take effect under (a)(1)(B); (ii)adjusted by the percentage difference between the most recent regional price parity with respect to the metropolitan statistical area in which such locality is located, or if the locality is not located within a metropolitan statistical area, with respect to the State in which the locality is located, and the national price level, published by the Bureau of Economic Analysis of the Department of Commerce; and
 (iii)rounded to the nearest multiple of $0.05. (3)A locality may not opt for the regional minimum wage under paragraph (1)—
 (A)if such locality is located in a State with a law that prohibits any locality within such State from adopting a minimum wage rate that is higher than a specified rate; and
 (B)such specified rate is less than the regional minimum wage rate for such locality determined by the Secretary under paragraph (2)..
			